United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1556
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Leslie A. Schulz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                          Submitted: November 16, 2015
                            Filed: November 25, 2015
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, BEAM and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      Leslie A. Schulz pled guilty to one count of conspiracy to defraud the
government, in violation of 18 U.S.C. § 286. Very generally, the initial ten-count
indictment alleged that Schulz, who owned an accounting and tax service and
provided tax preparation services for various clients, along with another named
defendant, agreed and conspired to take part in a scheme to defraud the Internal
Revenue Service by filing false federal income tax returns containing fraudulent
claims for income tax refunds. The plea agreement stated, in part, that Schulz
intended to profit from the scheme by receiving a separate fee for the refund obtained
by the various taxpayers. In exchange for the plea, the government dismissed the
remaining nine counts. The plea agreement and the presentence investigation report
state that the total intended loss of the scheme, had it succeeded, would have been
over $4.7 million. The district court1 sentenced Schulz to twenty-four months'
imprisonment.

       Schulz appeals, challenging the effectiveness of his counsel at sentencing.
Schulz claims his counsel was ineffective in three specific ways: (1) in failing to
meaningfully cross-examine the sole government witness regarding any of the
contested sentencing issues, (2) in failing to bring pertinent discovery material with
him to the sentencing hearing to conduct cross-examination of the witness, and (3)
in failing to present any evidence with respect to the contested sentencing issues.
Only in exceptional circumstances does this court review ineffective assistance of
counsel claims on direct appeal. United States v. Poe, 764 F.3d 914, 918 (8th Cir.
2014) (explaining that only in exceptional cases where failure to consider the claim
would result in a plain miscarriage of justice or the alleged error is readily apparent
does the circuit court hear ineffective assistance claims on direct appeal). Schulz
argues that this case presents just such an exceptional circumstance because the
failings of his counsel at sentencing are readily apparent from the transcript itself and
thus development of facts outside the original record is unnecessary. We disagree.

      While the instant challenge is contemplated and excepted by Schulz's plea
waiver, we make no judgment regarding the effectiveness of Schulz's counsel as this
argument is best litigated in collateral proceedings. United States v. Woods, 717 F.3d
1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-
654, 657 (8th Cir. 2013). Although Schulz might disagree, the record is not
sufficiently developed to address his ineffective assistance arguments and he has not
shown that a miscarriage of justice will result if we decline to do so at this juncture.2

      Accordingly, we affirm the defendant's sentence and dismiss the appeal.
                     ______________________________




      2
         Schulz only addresses the alleged miscarriage of justice he claims would occur
if this court enforces his plea waiver and bars the instant claim. This we do not do.

                                          -3-